Citation Nr: 0511262	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-18 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
by virtue of a common-law marriage before July [redacted], 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had substantially continuous active military 
service from August 1943 to November 1963.  He died in March 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 administrative decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs.  The RO held that although the appellant 
had been legally married to the veteran at the time of his 
death by virtue of a ceremonial marriage on July [redacted], 2000, 
she could not be recognized as his surviving spouse for VA 
purposes because she had been legally married to him for less 
than a year before his death and because the requirements for 
a common-law marriage under the law of the State of Alabama 
had not been satisfied before that date.  

In June 2004, the Board held that the ceremonial marriage 
between the veteran and the appellant did not confer upon the 
appellant the status of surviving spouse for purposes of 
eligibility to dependency and indemnity compensation (DIC) 
because the marriage had been in effect for less than one 
year before the veteran's death.  

The Board remanded the issue of whether the relationship 
between the appellant and the veteran before the ceremonial 
marriage could be recognized as a valid common-law marriage.  


The purpose of the remand was to provide the RO an 
opportunity to notify the appellant of the law relating to 
common-law marriages in the State of Alabama as well as other 
information required by the Veterans Claims Assistance Act of 
2000 (VCAA) and to accord her an opportunity to provide 
relevant evidence.  

In December 2004 and again in January 2005 (twice), the RO 
continued its prior decision that a valid common-law marriage 
had not been shown.  The case has been returned to the Board 
for further review on appeal.  


FINDINGS OF FACT

1.  The veteran and the appellant were married by ceremony on 
July [redacted], 2000, less than one year before the veteran's death 
on March [redacted], 2001.  

2.  The record does not contain clear and convincing proof 
that before July [redacted], 2000, the veteran and the appellant had 
a present agreement or mutual consent to enter into a marital 
relationship, that there was public recognition of the 
existence of a marriage, or that they cohabited or mutually 
assumed openly the duties and obligations of marriage.  


CONCLUSION OF LAW

A valid common-law marriage under the law of the State of 
Alabama did not exist such as to warrant recognition of the 
appellant as the veteran's surviving spouse for VA purposes.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.205 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter--Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a).  It appears that the VCAA is applicable to the 
issue on appeal because the appellant's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1379 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  

VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
present case, the July 2003 statement of the case and the 
December 2004 and January 2005 statements of the case cite 
the law and regulations that are applicable to the appeal and 
explain why the RO denied the appellant's claim.  The 
statement of the case and the December 2004 supplemental 
statement of the case set forth the text of the VCAA 
regulations.  The Board's June 2004 remand contained an 
explanation of the Alabama law pertaining to common-law 
marriages.  

In addition, in June 2004 the RO sent the appellant a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised her 
that relevant records would be obtained if she provided the 
names and addresses of all sources of information.  

The letter explained that the RO would help her obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if she furnished enough 
information to enable VA to request them.  The letter served 
to put the appellant on notice of the applicability and 
effect of the VCAA and of her rights and responsibilities 
under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In the present case, since the notification letter was not 
sent to the appellant before the AOJ adjudication that led to 
this appeal (the August 2002 administrative decision), the 
timing of the notice does not comply with the expressed 
requirements of the law as found by the CAVC in Pelegrini II.  
However, the CAVC in Pelegrini II, has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board following the June 2004 remand, and the contents of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  



After the notice was provided, the case was further reviewed 
and three supplemental statements of the case were provided 
to the appellant.  The appellant has been given every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the appellant.  

With respect to the content of a VCAA notice, the decision 
that Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Although the June 2004 VCAA notice letter does not contain 
the "fourth element," the Board finds that the appellant has 
been given the substantial equivalent of this instruction.  
The letter advised her to submit evidence relating to the 
specific requirements to establish a common-law marriage.  
The cumulative effect of the notifications provided to her is 
sufficient to advise her of the need to submit all relevant 
evidence in her possession.  

Because each of the content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard, Id.; Sutton, Id.



The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  Complete 
information concerning the relationship between the appellant 
and the veteran during the veteran's lifetime has been 
requested, and numerous statements from the veteran and other 
individuals has been received.  The record does not identify 
any additional Government or private records which have not 
been obtained or for which reasonable procurement efforts 
have not been made. 

Accordingly, the VA has satisfied the notification and duty 
to assist provisions of the law and no further actions 
pursuant of the VCAA need be undertaken on the appellant's 
behalf.  Adjudication of the appeal may proceed, consistent 
with the VCAA.  


Criteria

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§ 3.50 (2004).  


A marriage is defined as one which is valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2004).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and 38 C.F.R. § 3.50 (2004).  

To establish a common-law marriage in Alabama, (1) there must 
be a present agreement or a mutual understanding to enter 
into the marriage relationship, (2) the parties must be 
legally capable of making the contract of marriage, and (3) 
they must follow cohabitation as man and wife and (4) a 
public recognition of that relationship.  Luther v. M&M Chem. 
Co., 475 So. 2d 191 (Ala. Civ. App. 1985).  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were borne as a result of 
the relationship.  38 C.F.R. § 3.305(a) (2004).  

This evidence should be supplemented by affidavits or 
certified statements from two or more persons who know, as 
the result of personal observation, the refuted relationship 
which existed between the parties to the alleged marriage, 
including the periods of cohabitation, places of residences, 
whether the parties held themselves out as husband and wife, 
and whether they were generally accepted as such in the 
communities in which they lived.  38 C.F.R. § 3.2059(a) 
(2004).  

The United States Court of Appeals for the Federal Circuit 
(CAFC) has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

The veteran died on March [redacted], 2001, at the age of 75.  Service 
connection for the cause of his death has been granted.  

During his lifetime, the veteran was married to a woman other 
than the appellant from 1954 until 1990.  That marriage was 
dissolved by divorce.  He and the appellant were married by 
ceremony on July [redacted], 2000.  The appellant had previously been 
married from 1947 to 1986.  Her marriage ended upon the death 
of her husband.  The appellant filed an application for 
dependency and indemnity compensation (DIC) in March 2001.  
In connection with that claim, she submitted an April 2001 
statement of marital relationship in which she stated that 
she and the veteran were legally married for "a few months 
but had been living as husband and wife for 10 years, 
beginning in March 1991."  She stated that they had been 
together constantly.  She indicated that they had each had 
their own apartments because it was "not respectful for a 
grandmother to share living quarters," but that this did not 
keep them apart.  She related that they ate together, shopped 
together, went to church together and traveled together.  

In October 2001 the appellant wrote a letter to her Senator 
to request assistance with her claim.  She related that she 
and the veteran had been married in July 2000 "after an 
enjoyable nine-year courtship."  

In a July 2002 telephone conversation with an RO adjudicator, 
the appellant clarified that she and the veteran had never 
lived together as husband and wife before the marriage 
ceremony.  They had lived across the hall from each other but 
had had separate apartments.  They had not had a checking or 
savings account together.  

The appellant has submitted statements from a number of 
family members and long-time friends in support of her claim.  
A retired U.S. Navy captain who had known the appellant as a 
friend for more than 50 years and the veteran for more than 
10 years related that he had known of them as a "close 
devoted couple" for more than 10 years.  The captain's mother 
also submitted a statement, stating that the veteran and the 
appellant were "a very close [inseparable] Christian couple."  
An April 2002 statement is of record from [redacted] who had 
known the veteran and appellant at church and socially for 7 
or 8 years.  She related that they lived discretely as 
husband and wife with separate addresses before their 
marriage.  She described them as "a devoted couple."  

In her substantive appeal, VA Form 9, dated in July 2003, the 
appellant related that on her first trip to the "local VA 
office" she was offered a form to sign claiming common-law 
status but that as a member of the Baptist church and a firm 
believer in right and wrong, she had strong convictions about 
being truthful in reporting her relationship with her husband 
before their marriage.  She expressed the belief that she was 
now being penalized for her honesty.  She expressed the 
belief that a caregiver of over nine years should be 
recognized.  She related that she had taken him to medical 
appointments and cooked his meals.  

The appellant testified at her travel board hearing that 
after she met the veteran in 1991 they became inseparable.  
She cooked all of his meals.  They went to church and 
everywhere else together.  She took him to the doctor and did 
all of the shopping.  She stated that some people thought 
they were married.  She cited the veteran's illness as a 
factor in their decision to keep two separate apartments.

After the hearing the appellant submitted additional lay 
statements.  The pastor of her church stated that in every 
sense of the word, the veteran and the appellant "were 
considered a couple for at least nine full years."  Other 
letters received from two of the appellant's grandchildren, 
her son, and a daughter contain affectionate reminiscences of 
the veteran as the appellant's inseparable companion for nine 
years and his participation in family events.  


Analysis

The law requires that, in order to be recognized as a 
surviving spouse of a deceased veteran within the meaning of 
VA regulations, the claimant must have been married to the 
veteran for a period of at least one year.  It is undisputed 
that the appellant is the veteran's widow under the law of 
the State of Alabama by virtue of her ceremonial marriage to 
him in July 2000, but since the veteran died less than eight 
months after the wedding, the July 2000 marriage did not 
result in eligibility to receive VA death benefits.  

Alabama, where the appellant and the veteran lived at all 
times relevant to the present claim, is one of several States 
which recognizes common-law marriages.  Where a common-law 
marriage has been established in accordance with the law, 
such marriage is no different from a ceremonial marriage.  It 
is valid in every respect and cannot be terminated except 
through divorce, annulment, or the death of one of the 
parties.  

In Alabama, the prerequisites to establish a valid common-law 
marriage are:  (1) Capacity to contract a marriage, (2) 
present agreement or a mutual consent to enter into the 
marriage relationship, (3) public recognition of the 
existence of the marriage and (4) cohabitation or mutual 
assumption openly of marital duties and obligations.  See 
Creel v. Creel, 763 So. 2d 943, 946 (Ala. 2000); Adams v. 
Boan, 559 So. 2d 1084, 1086 (Ala. 1990).  Under Alabama law, 
adjudicators must "closely scrutinize claims of common-law 
marriage and require clear and convincing proof thereof."  
Gray v. Bush, 2001 Ala. Civ. App. LEXIS 333, at 3 (June 29, 
2001).  

The record shows that throughout the period of their 
relationship, which began in 1991, both the veteran and the 
appellant had marital capacity, as evidenced by the fact that 
the appellant's first husband had died in 1986 and the 
veteran's first marriage had ended in divorce in 1990.  The 
first of the required elements for common-law marriage is 
therefore satisfied.  

However, the Board finds that the evidence is insufficient to 
establish that the veteran and the appellant agreed or 
mutually consented to enter into a marriage before July 2000.  
According to the appellant they were together essentially all 
of the time for a number of years before their ceremonial 
marriage, but there is no indication that either of them 
regarded their relationship as a marriage or intended to be 
legally recognized as such.  When the veteran applied for VA 
benefits in 1994 he reported his marital status as divorced, 
in contrast to his February 2001 application, when he 
provided the full details concerning his marriage to the 
appellant.  Clearly, he regarded his relationship before 
their ceremonial marriage as being other than marital.  

Similarly, the appellant described their nine-year 
relationship as a "courtship" when requesting help from her 
U.S. Senator in October 2001.  Even in her later statements 
she appeared to acknowledge a distinction between her legal 
status after the ceremonial marriage in July 2000 and that 
which existed before the ceremony.  

There is nothing in the record that would tend to document a 
belief by either the appellant or the veteran that they 
regarded themselves as married before their ceremonial 
wedding.  

Likewise, the record is insufficient to show that the couple 
was recognized publicly as being married.  The appellant has 
not claimed that she and the veteran represented themselves 
to others as being married.  The letter submitted on her 
behalf referred to them as a "couple" but that term does not 
in and of itself signify marriage.  Similarly, a relationship 
described with adjectives such as "close," "devoted," or 
"inseparable" are not inherently marital in connotation.  

The appellant has been forthright about the fact that she did 
not cohabit with the veteran before their marriage but cites 
a long list of factors signifying an assumption of marital 
duties and obligations.  There is ample credible evidence 
that they participated jointly in the routine activities of 
daily life, spent most of their time together, took care of 
each other during illness and included the veteran in many of 
the appellant's family activities.  The circumstances the 
appellant describes are fully consistent with marital life 
but are not exclusive to marriage.  In addition, other 
evidence is inconsistent with marriage, most importantly the 
fact that they did not cohabit.  They maintained separate 
finances and there is no evidence that they owned any 
property jointly.  

The Board recognizes that in many respects the appellant's 
relationship with the veteran was the substantial equivalent 
of a marriage in many respects.  The extent to which they 
cared for each other is obvious, but mutual love and 
affection are not the equivalent of a marriage in the eyes of 
the law.  The prerequisites to establish a common-law 
marriage are narrow and specific, and the Board was conclude 
that for the foregoing reasons, they have not been satisfied 
in this case, particularly with respect to the requirements 
that the parties regard themselves as being married, 
communicate that to the public, and are publicly recognized 
as married.  

In addition, the standard for satisfying the requisite 
elements is a high one, clear and convincing proof is 
required; inconclusive inferences drawn from equivocal 
circumstances are not sufficient.  Though the Board is 
sympathetic with the appellant's position, it does not have 
the authority to disregard the clear mandates of the law of 
Alabama.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
common-law marriage valid under the law of the State of 
Alabama was contracted by the appellant and the veteran at 
any time before their ceremonial marriage in July 2000.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The appeal for recognition of the appellant as the veteran's 
surviving spouse before July [redacted], 2000, by virtue of a common-
law marriage is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


